 INSULAR CHEMICAL CORPORATION,ETC.93InsularChemical Corporation and Rubber Corporation ofAmerica(Insular Division)andLocal 14-149, Oil,Chemical,and Atomic Workers International Union.Cases Nos. 92-CA-6,050 and 2-CA-6717.July 19, 1960DECISION AND ORDEROn February 17, 1960, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief, and the Respondentand the Charging Party also filed briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and the briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board dismissed the complaint.]1We reject the General Counsel's argument in his brief that the TrialExaminer's re-liance onDesilu Productions, Inc.,106 NLRB 1'79, andThe Metal Products Corpora-tion,119 NLRB 659, is misplaced in the light of such later cases asGeorgia KraftCompany,120 NLRB 806, andUnion Manufacturing Company,123 NLRB 1633 Althoughthe Board no longer permits allegations of a supervisor's solicitation of interest to belitigated in a representation proceeding, this policy in no way precludes the Board fromproperly considering in an unfair labor practice proceeding the validity of cards obtainedby a supervisor's solicitation for the purpose of determining a union's majority status.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon chargesfiled by Local 14-149, Oil, Chemical and AtomicWorkers Inter-national Union,herein called theUnion,the General Counsel ofthe National LaborRelations Board,by theRegional Director for the Second Region(New York, NewYork),issued two complaints in the above cases, which were subsequently consoli-datedfor thepurposes of hearing,'against Insular ChemicalCorporation, New York,New York,herein referred to as Insular or Respondent Insular, and against RubberCorporationof America(Insular Division),New York, New York,herein referred toas RubberCorporationor RespondentRubber Corporation,and collectively referredto as Respondents.With respectto the unfair labor practices,the complaints allege,1 In Case No.2-CA-6250, acomplaint was issued on March 31,1959, and an amendedcomplaint was issued on July 13, 1959.In Case No.2-CA-6717,the complaint wasissued on August 20,1959The order consolidating the cases for purpose of hearing,was issued on August 25, 1959.128 NLRB No. 20. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDin substance, that: (1) Respondents at all times on and after July 29, 1958, refused torecognize and bargain with the Union which represented a majority of the employeesof Insular in a specified appropriate unit; (2) Respondents engaged in specified actsof interference, restraint, and coercion through designated agents; (3) from August7, 1958, until February 24, 1959, the employees of Insular ceased work concertedlyand engaged in a strike which was caused and prolonged by Respondents' unlawfulconduct in refusing to bargain with the Union and in engaging in acts of interference,restraint, and coercion; (4) since February 24, 1959, Respondents have failed andrefused to reinstate the strikers upon their unconditional request; and (5) by theforegoing conduct Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, 61 Stat. 136, herein called the Act.In its duly filed answers, Respondents deny the unfair labor practice allegations,and affirmatively allege, in substance, that (1) the refusal to recognize and dealwith the Union was not unlawful because Respondents had a good faith doubt asto the Union's majority status and the appropriateness of the unit and because theUnion did not in fact represent a majority of the employees in an appropriate unit;(2) the strike was caused and prolonged solely by Respondents' unlawful refusalto bargain and hence was not an unfair labor practice strike; (3) the strikersengaged in unlawful and unprotected activities during the strike; and (4) that priorto the strikers' request for reinstatement, they had been lawfully replaced and thejobs of five strikers had been eliminated for economic reasons.Pursuant to due notice, a hearing was held on November 9 to 18, 1959, inclusive,atNew York, New York. All parties were represented at the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to present oral 'argument at the close of the hearing,and thereafter to file briefs as well as proposed findings of fact and conclusions oflaw.After the close of the hearing, the Respondents filed a brief which I have fullyconsidered.Respondents' motion to dismiss the complaint, made at the conclusionof the hearing and upon which I reserved ruling, is hereby granted in 'accordancewith the findings and conclusions made below.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSPrior to January 1, 1959, Respondents have been separate corporations dulyorganized and existing by virtue of the laws of the State of NewYork.In February1958,Respondent Rubber Corporation,-which at that time owned 50 percent ofthe stock of Respondent.Insular, acquired the balance of the Insular stock.AboutJanuary 1, 1959, Respondents were merged and consolidated into Respondent Insular,which then became known as Respondent Rubber Corporation of America.At all times material herein,Respondents have maintained offices, plants, andplaces of business at New South Road, Hicksville,New York, and have been con-tinuously engaged at said places in the manufacture, sale, and distribution of poly-vinyl chloride,plastic film and sheeting,latex compounds,plasticizers,and relatedproducts.During the year ending December 31, 1958, each of the Respondentspurchased and received at its plants materials,valued in excess of $50,000, frompoints located outside the State of NewYork;during the same period,each of theRespondents manufactured,sold, and shipped from its plants materials,valued inexcess of$50,000, to locations outside the State of New York.Upon the above undisputed facts, I find, as Respondents admit, that Respondentsare engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the record shows, and I find, that Local 14-149, Oil,Chemical and Atomic Workers International Union, herein called the Union, is alabor organization within the meaning of Section 2(5) of the Act.'1I.THE ALLEGED UNFAIR LABOR PRACTICESBy July 1958, the Union had in its possession authorization cards signed by amajority of the employees of Respondent Insular, and at the end of July the Unionrequested recognition and a meeting.At a meeting held on August 6, 1958, Re-spondent Insular refused to recognize the Union unless it first demonstrated itsmajority in a Board-conducted election, to which Respondent was willing to consent.The next day the employees struck and remained on strike until February 24, 1959, INSULAR CHEMICAL CORPORATION, ETC.95when an unconditional request for reinstatement was made on their behalf by theUnion's attorney.The Respondent refused to reinstate any of the strikers on theground that their jobs had been filled or eliminated and that, in any event, thealleged strikers had engaged in violence and other misconduct during the strike.The principal issues raised by the pleadings and litigated at the hearing are (1)whether Respondent Insular's conduct constituted an unlawful refusal to bargainviolative of Section 8 (a)(5) of the Act; (2) whether the strike was caused and/orprolonged by any unfair labor practices; and (3) whether the refusal to reinstatethe strikers was an unfair labor practice violative of Section 8(a)(3) of the Act.A determination of these issues depends on a resolution of a number of subsidiaryissues which will be discussed under appropriate headings.A. The alleged refusal to bargainRespondents contend that Insular's refusal to recognize the Union unless it firstdemonstrated its majority in a Board-conducted election was not unlawful because(1) Insular in good faith doubted the Union's majority status and the appropriate-ness of the unit and (2) the Union did not in fact represent a majority of Insular'semployees in an appropriate unit.The General Counsel disputes these contentionsand asserts that Insular's conduct was motivated solely by a desire to gain time withinwhich to undermine the Union's majority and hence is not a valid defense. I willfirst treatwith the Union's majority status because my disposition of this issuemakes it unnecessary to resolve the remaining issues.1.The Union's majority statusThe complaint alleges a refusal to bargain on and after July 29, 1958.Theparties stipulated that during the period from July 29 to August 7, 1958, the dateof the strike, 25 men were employed in the alleged appropriate unit.The super-visory status of four men in this group is in issue.2 To prove the Union's majoritystatus, the General Counsel introduced into evidence authorization cards signed by22 men, including Tierney and Urlaub whose supervisory status is in issue, who wereadmittedly employed during the above-stated period.The Respondents contendthat the Union did not represent a free and uncoerced majority of Insular employeesin any appropriate unit because of the organizational role played by Jerome Tierneyand George Urlaub, who, Respondents assert, are supervisors within the meaningof the Act.The General Counsel contends that these two men are not super-visors and that, in any event, their activities did not taint the Union's majoriy.a.The supervisory status of Tierney and Urlaub 2Respondent Insular operated with three shifts.McEachern worked on the first orday shift from 8 a.m. to 4:30 p.m.; Tierney on the second shift from 4 p.m. to12:30 a.m.; and Urlaub on the third shift from 12 midnight to 8:30 a.m.Theshifts thus overlapped by a half hour.Each had the title of shift supervisor on hisrespective shift.Their immediate superior was Process Engineer Wagshul, anadmitted supervisor, who normally was present at the plant only from 8 a.m. to5 p.m. Immediately above Wagshul was Plant Manager O'Donnel, who also waspresent only from 8 a.m. to 5 p.m. In addition to the shift supervisor, each shifthad a crew of four men consisting of a reactor operator, a reactor assistant orutilityman, a drier operator, and a tank farm operator .4These four men workedinwidely separated areas in the plant where they had a specific job to perform.These men, for the most part, rotated on shifts so that over a period of time a shiftsupervisor would have had practically every man work on his shift.Tierney and Urlaub admitted that they had the same authority and performedsubstantially the same duties.As previously noted, Wagshul normally left the plantabout 5 p in. and no other representative of management was present during thesetwo shifts.Before leaving,Wagshul would write instructions in the logbook forspecific things which he wanted done on the remaining two shifts.As Tierney'sshift began at 4 p.m., Wagshul would also consult personally with Tierney in connec-tion with the work and the men on his shift.When the supervisor on the second and third shifts reported for work, he firstconsulted the logbook for instructions and then ascertained if enough men were2 Jerome Tierney, George Urlaub, Myles McEachern, and Eugene Huddy.3The factual findings in this section are based on evidence which is admitted orundenied4 On the day shift, there was also a crew of twa shipping employees. '96DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable to carry out the assignments. If in his judgement more men were neededto complete a specific assignment or if some of the crew was absent, he had theauthority without prior clearance to hold men over from the previous shift or tocallmen from the following shift to come in early or to do both at the same time.Entries in the logbook show that Tierney and Urlaub exercised this authority in allthree respects.5The supervisor was then responsible for seeing that Wagshul's instructions in thelogbook, or received orally, were carried out by the men on his shift.6Thus Tierneytestified that it was his duty to see that the orders in the logbook were carried out andthat the men in his crew followed the instructions which he gave them.The super-visor had the authority to reprimand employees for poor work and to commend themfor good work.Tierney testified that he would tell employees when they were doing"sloppy" work and would show them the correct way to do it.He admitted that itwas his duty to report "sloppy" work to Wagshul.Urlaub admitted that he hadcomplimented the men on his shift for good work performance and had referred tothem as "my men." The supervisor was the only one on the shift who had to knowevery job in the plant thoroughly.The supervisor was responsible for the production on his shift and also for thesafety of the equipment and the men.Urlaub testified that he would continuouslyinstruct the men on the proper method of operation and safety procedures.The plant consists of two levels in the Insular building with two different areaswithin the building as well as the outside tank farm area.The members of thecrew work in widely located areas. It is the Supervisor's duty to inspect the entireplant.It takes about 1 hour to make a tour of duty of the entire plant. Tierneytestified that he makes four or five such tours during his shift, and that he con-tinuously walked around the plant, checking on the performance and production ofthe men, making sure that the men were doing what he told them to do, and relievingthe men for breaks or lunch periods.Urlaub also testified to the same effect.The supervisor was consulted by Wagshul as to the efficiency and quality of thework of the men, and would make recommendations with respect to their retentionand advancement.Thus when Tierney was consulted about Ben Barron on onesuch occasion, he stated that he did not think much about Barron's work and didnot want him on his shift.The next week, Barron was transferred to another shift.In fact Tierney testified that each day at the beginning of his shift, Wagshul wouldask him how everybody was doing and how the men were working out, and that hewould report any work deficiencies at that time.On one occasion, Urlaub recom-mended one of his men, Lombardi, for a raise, at the latter's request.About a weeklater, Lombardi received a raise although it was less than Urlaub had reported hewas successful .in getting.Each employee had a 6-week training period, and the supervisor was in chargeof training the workers on his shift.At the end of the training period, the supervisorwas consulted by either Wagshul or Plant Manager O'Donnel as to the worker'sefficiency.Those whom the supervisor reported to be good workers were retained.Employees reported grievances to their supervisor, who was authorized to disposeof petty grievances but to report others to Wagshul or O'Donnel.The men wouldask their supervisor to intercede on their behalf with respect to requests for raisesor improved working conditions.The supervisor would take these matters up withWagshul or O'Donnel and would plead the employee's cause.He would generallybe told that it would be looked into.Urlaub and Tierney both testified to theoccurrence of such instances.The supervisor also made general decisions with respect to the operations of theplant, such as into which blend tank the batches should be dumped, how the columnshould operate, when the column should be cleaned, and who should unload a tankcar.Thus,Urlaub testified that he was left in charge of the crew to operate theplant, and that he would remind the crew to inform him if anything was not normalbecause "I was the one operating the plant."Although each member of the crewworked on fixed assignments, in case of emergency the supervisor had the authority,as Urlaub admitted, to shift any man to any job which the supervisor thought theman was capable of performing.Only the supervisor was authorized to, and did,make entries in the logbook in connection with the operations of the plant and the"The individual supervisor made out the overtime slip and at the end of the week, afterthe overtime work had already been performed, submitted it for Wagshul's signatureO Although some employees testified that they also read the logbook, they had noauthority to do so.A logbook entry dated July 31, 1957, states that logbook records areto be read by supervisors only and that no other, operator, unless so authorized, is to readcomments in the log. INSULAR CHEMICAL CORPORATION, ETC.97work of the men.Urlaub admitted noting in the logbook numerous operationalsuggestions for improving working conditions, some of which were adopted.Upon consideration of all the foregoing and the entire record as a whole, I amconvined and find that Tierney and Urlaub possessed, and in fact have exercised, theauthority which constitutes them supervisors within the meaning of Section 2(11)of the Act.7b.Organizational activities of Tierney and Urlaub 8On November 13, 1957, a Board-directed consent election was held among Re-spondent Insular's employees, in the same unit alleged to be appropriate in theinstant proceeding, to determine whether they wished to be represented by the UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, herein called theCarpenters.Prior to the election, Tierney and Urlaub admittedly made no secretof the fact that they were opposed to the Carpenters, openly campaigned againstthe Carpenters 'throughout the plant, and urged the employees to vote against theCarpenters.The views of Tierney and Urlaub were admittedly made known toRespondent, particularly to Process Engineer Wagshul, and to the employees in nouncertain terms.The Carpenters was defeated in the election by a vote of 17 to 7.9In December 1957, Tierney, Urlaub, and employee Joseph Reiner visited McManus,chief steward of the Union, inquired about the Union, and discussed the possibilitiesof organizing the employees.They received some union literature which Tierneysubsequently distributed to the employees at the plantThereafter,Tierney ad-mittedly discussed the merits of the Union with employees both on his own and othershifts and made it clear to them that he was in favor of the Union.Tierney admittedthat the employees knew he was in favor of the Union to the same extent that theyhad known he was opposed to the CarpentersThus, employee Joseph Yoniacktestified that Tierney discussed the Union with him and other workers in the plant,"told us what kind of union it was, what their policy was, what benefits they had"and so forth.When Yoniack was asked if Tierney recommended joining the Union,Yoniack testified, "Yes, he did."Employee Erwin Sholes testified that he first heardabout the Union in the early part of 1958 from Tierney who stated that it was agood union and that they handled chemical outfits.Nothing further was done toward organizing the employees until the Carpentersbegan picketing the Rubber Corporation plant in May 1958.Tierney testified thatbecause of the Carpenters' picket line "we decided it was time to get in touch withthe Oil, Chemical and Atomic Workers Union again and start our campaign forrecognition." 10Tierney thereupon telephoned to Mazzocchi, president of the Union,told him that "the employees of the Insular Company were ready for organization,"and asked what the first step should be.Mazzocchi discussed the feasibility ofsetting up a meeting for the men where the whole situation could be discussed.Asthe next step, Tierney and Urlaub visited Mazzocchi at the Union's headquarters inearly June 1958.At that time Tierney received the union membership applicationcards for the men to signTierney admittedly distributed the membership application cards to the men onhis shift and on the other shifts.Tierney's shift overlapped a half hour with theday and midnight shifts.The distribution and signing of the application cards tookplace, for the most part, during change of shifts, at lunch periods, or in the lockerroom.The men were informed that Tierney was passing out the application cards'See, e g ,California Spray-Chemical Corp,86 NLRB 453, 454-455;Southern In-dustries Company, et at,92 NLRB 998, 1001;Engine Rebsulding Corporation,et at.,115 NLRB 1776, 1778;Reeves Brothers, Incorporated, et at.,116 NLRB 422, 428;AssociatedCooperatives, Inc,112 NLRB 1012, 1013;Jordan-Rogers Company,107NLRB 1136;United States Gypsum Company,109 NLRB 1402. 1405-1406;Apex Tireand Rubber Company,117 NLRB 559, 560;General Electric Appliance Company, etc,119 NLRB 573, 575;Kest Virginia Pulp and Paper Co.,120 NLRB 1281, 1283, and 122NLRB 738.sUnless otherwise indicated, the findings in this section are based on the testimony ofthe General Counsel's own witnesses, exhibits introduced by the General Counsel, and astipulation of the parties.°Tierney and Urlaub voted in the election, without challenge1°Tierney and Urlaub testified that both in December 1957 and on this occasion theycontacted the Union at the request of all the employeesHowever, not a single employeecorroborated them in this respectIndeed, only one employee testified that lie had everheard of this Union : other employees who testified in this connection indicated that theyfirst heard of the Union from Tierney.Under all the circumstances, I do not creditTierney and Urlaub in this respect. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD-and some, who had not received a card, came to him to get one. Tierney gave somecards to employee Sholes with instructions to pass them out to the maintenance,employees and see if they would sign them. Sholes thereupon passed cards out tothe four maintenance men, all of whom signed and returned their cards to Sholeswho, in turn, returned them to Tierney. Some of the employees had previouslybeen told by Tierney that he was getting the cards for the men to sign.All signedcards were eventually returned to Tierney.Between June 9 and 14, inclusive, when the first general employee meeting washeld, 20 employees, exclusive of Tierney and Urlaub, had signed membership appli-cation cards.Of this number, 11 admittedly had signed in Tierney's presence.Oneother employee admittedly signed his card in Tierney's presence on June 30.Tierneytestified that "I had all the men that was working on my shift sign the cards in mypresence."He admitted that because of the rotation system, about half of Re-spondent's employees had worked on his shift in June alone, and that over aperiod of time almost everyone worked on his shift. Some of the day-shift em-ployees admittedly also signed their cards in Tierney's presence.Employee Sohatestified that Tierney asked him if he would join the Union if Tierney showedhim a card. Soha replied that he would "if it's any good." Tierney thereuponshowed the card to Soha, who read and signed it and then returned it to Tierney.Employee O'Reilly testified that Tierney gave him a card and asked if he wouldlike the Union.O'Reilly read the card, signed it, and returned it to Tierney.Employee D'Amato testified that Tierney asked if he was interested in being a unionmember.Upon receiving an affirmative reply, Tierney gave a card to D'Amatowho signed and returned it to Tierney.The first general employee organizational meeting was held on June 14 at theUnion's office.About 16 were in attendance although 20 employees, exclusive ofTierney and Urlaub, had already signed cards.The next meeting was held onJune 28 and was attended by about 20 men.The employees were notified of bothmeetings by Tierney and Urlaub.At the second meeting, Tierney and Urlaub wereelected to a four-man negotiating committee, with Tierney as chairman.The com-mittee was authorized to call a strike if the Respondent refused to recognize theUnion.Tierney and Urlaub were the only members of the negotiating committeewho were present at the meeting with Respondent Insular on August 6, when theydecided to call the strike.c.Conclusions with respect to majority statusThe Board has accepted signed authorization cards as establishing a duly desig-nated majority representative, in the absence of any evidence which might impairthe validity of the cards as the free and voluntary expression of the signers.Where,however, a supervisor has engaged in any activity in connection with the obtainingof authorization cards, such cards uniformly have been preemptorily discarded.Thus, the Board has dismissed petitions for an election where the petitioner'sshowing of interest was impaired because of a supervisor's activities or solicitation tiIf the Board has taken such a strict approach for the purpose of merely determiningwhether a secret-ballot election should be held, thena fortiorimust there be asearching examination to determine whether the activities of any supervisor taintedthe cards for the purpose of establishing the Union's majority representative status.Here, the Union's organizational drive was undertaken and executed primarily byTierney.Before obtaining the membership application cards, he talked to theemployees about the merits of the Union and recommended that they should join.The evidence shows that the employees knew nothing about this Union until Tierneyadvised them about it.Tierney and Urlaub had openly opposed the CarpentersUnion in 1957.When the Carpenters began picketing again in May 1958, theydecided that the time was appropriate for starting the campaign to get the Unionrecognized.In view of the role played by Tierney both before and at the timeof the signing of the application cards, I find that Tierney in effect solicited theemployees to sign these cards. It is significant that in1957when Tierney andUrlaub openly opposed the Carpenters, the employees overwhelmingly rejected thatU See, e g,Desilu Productions,Inc,106 NLRB 179, 182(where the Board found thattwo employees"were,in effect, solicited"by a supervisor to loin the petitioner and thatthe "showing of interest, on which this petition was based,is necessarily impaired byhis activities in the organization of the Petitioner") ;TVoltMetalProducts Corporation,119 NLRB 659,660-666(where a supervisor spoke in favor of petitioner at an employeeorganizational meeting and to employeesat theplant and also solicited the signatures ofthree employees.The Board held that such solicitation by a supervisor "does, in fact,impair a petitioner's showing"and dismissed the petition). INSULAR CHEMICAL CORPORATION, ETC.99union; whereas in 1958, when Tierney sponsored and solicited for the ChargingUnion, 20 employees signed authorization cards within a period of 6 days andbefore the first employee organizational meeting was held.Practically all theemployees had worked on Tierney's shift and would continue to work on his shiftat one time or another.A total of 12 employees had signed the cards in Tierney'spresence.Tierneywas the only management representative on his shift, withauthority to direct the employees in their work, to reprimand employees for poorwork, to report work deficiencies to higher management personnel, to determine whoshould work overtime, to dispose of petty employee grievances, and to present othersto higher management with a plea on the employees' behalf. It is impossible todetermine to what extent these factors influenced the employees in signing theapplication cards under the circumstances and in the manner hereinabove described.Particularly is this so with respect to the 12 employees who signed in Tierney'spresence.12In view of the active role played by Tierney, as described above, I am not con-vinced that the cards, under all the circumstances, establish that the Union was theduly designated majority representative. 13At the very least, the 12 cards whichwere signed in Tierney's presence cannot be counted.Of the 25 men employedduring the relevant period, Tierney and Urlaub have been found to be supervisors.Assuming that McEachern and Huddy are also supervisors, a position most favorableto the General Counsel because they did not sign cards, that would leave 21 employeesin the alleged appropriate unit.Deducting the 12 cards signed in Tierney's'presence, the remaining cards do not constitute a majority.142.The refusal to bargainThe Respondent refused to recognize the Union as the exclusive majority repre-sentative of the employees in the alleged appropriate unit unless the Union firstdemonstrated its majority in a Board-conducted election.As the Union did notrepresent a majority of the employees in the alleged appropriate unit at the timeof Respondent's refusal, Respondent's conduct in this respect did not constitute arefusal to bargain within the meaning of Section 8(a) (5) of the Act.15B. The cause and prolongation of the strikeThe employees of Respondent Insular went on strike on August 7, 1958.Thecomplaint alleges, and the General Counsel contends, that the strike was causedand prolonged by the Respondent's unfair labor practices in refusing to bargainand in engaging in acts of interference, restraint, and coercion.The Union's negotiating committee, of which Tierney and Urlaub were members,admittedly was authorized and empowered at the July 28 employee meeting tocall a strike if the Respondent refused to recognize the Union.Erwin Sholes, amember of the negotiating committee, testified that the committee was not to call12The Supreme Court has cautioned that often subtle factors may "restrain" the "com-plete and unhampered freedom of choice which the Act contemplates."InternationalAssociation of Machinists, etc, Lodge No. 35 (Serrick Corp ) v. N L.R B ,311 U S 72, 80.13FlintRiverMills, Inc,107 NLRB 472, 476-477As Tierney played an equallyactive role in connection with the strike, the fact that the employees went out on strikestands on no better footing"I find no merit in the General Counsel's contention that the validity of the applica-tion caids cannot be impaired by the conduct of Tierney and Urlaub, even if found to besupervisors, because they voted in the Carpenters' consent election without challenge,relying on MississippiValley Structural Steel Company. Maplewood Plant,64 NLRB 78,andIndianapolis Newspapers, Inc.,103 NLRB 1750. Unlike the situation in the citedcases where the issue was whether the employer violated the Act because of the super-visors' conduct, the issue in the instant case is whether the employees exercised a freeand untrammeled choice in signing the application cards.A finding that such was notthe case is not necessarily inconsistent with a finding that the employer was not liablefor the supervisors' conduct. In theDesilucase,supra,the fact that the supervisor wasknown to have been a member of one union did not deter the Board from finding thathis activities in connection with the organization of petitioner impaired its showing ofinterest.Moreover, the record shows that respondent was fully aware of the vuper-visors' opposition to the Carpenters before the election, and also that there has beensome turnover of employees since that election.15I therefore find it unnecessary to determine (1) whether Respondent in good faithdoubted the Union's majority status and/or the appropriateness of the unit and (2) whatunit was appropriate. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDa strike if the Respondent agreed to the holding of an election other than by theBoard.By telegram dated July 31, addressed to Plant Manager O'Donnel, the Unionclaimed to represent a majority of the employees in an appropriate unit, agreed toprove its majority through any acceptable way otherthana Board election, andconcluded that "unless said procedure is acceptable to you we have no other recoursebut to strike and to allege unfair labor practices against you for refusal to bargain."At the August 6 meeting with Respondent's representatives and the State Mediator,Respondent insisted on a Board-conducted election, which was unacceptable tothe Union because such an election could not be held before November 13.UnionPresidentMazzocchi testified that "we told him [Respondent's president] that wewere prepared to strike the plant to earn recognition as the legitimate collectivebargaining agent for the employees."Tierney testified that they told the Companythey would have to go on strike if they refused to recognize the Union, that afterthe negotiations broke down "we told Mr. Merton and Mr. Aberman [Respondent'spresident and attorney] that we would have to go on strike since the Companyrefused to recognize the Union, and we gave them a strike deadline till 12 noonthe next day."Urlaub testified that "we told the mediator that Tierney and myselfwere sent there with specific instruction from the men that either the Union has tobe recognized at this time or we would be forced to stop working."After the meeting broke up, Tierney returned to the plant about 6 p.m. and,in response to Wagshul's question, admittedly stated that the only thing that wenton at the meeting was that the Company refused to recognize the Union and that"the Union would have to go on strike for recognition."The strike began the fol-lowing day.Employee Paollela testified that he went out on strike "because theCompany refused to recognize the Union as bargaining agent."The evidence is overwhelming, and I find, that the strike was causedsolelybecauseof the Respondent's refusal to recognize the Union unless it first won a Board-conducted election, conduct which does not constitute an unfair labor practice, aspreviously found.Nor does the record support any other finding than that thestrike was prolonged by the same conduct.Accordingly, I find that the strike wasneither caused nor prolonged by unfair labor practices and hence at no time consti-tuted an unfair labor practice strike.C. Alleged interference, restraint, and coercion1.By Process Engineer Melvin WagshulThe General Counsel adduced testimony to the effect that in May or June 1958,while employee Paollela was complaining to Wagshul about the shift-rotationscheduling,Wagshul stated that Paollela was griping too much, that he would befired if he did not keep quiet, and that he was thinking of firing three-fourths of themen anyway. I find that even if such a statement was made, it is an isolated instancenot warranting the finding of a violation of the Act or the issuance of a Board order.The General Counsel also adduced testimony to the effect that (1) during theweek before August 5, Wagshul asked Paollela if he knew who the union committee-men were, stating that the Union was trying to petition for a vote, and (2) sometimein August told employees Paollela and Lombardo that they could earn up to $4 anhour without a union, explained the benefits they were getting from the Companywithout a union, and asked what they had to gain by going out on strike.Assumingthat the statements were made, I find that they do not constitute unlawful interro-gation or promises of benefit but were expressions protected by Section 8(c) ofthe Act.John Lombardi testified that (1) in June 1958, when the Carpenters was picketingRubber Corporation, Wagshul asked him if he knew who the seven men were whovoted for the Carpenters, and then stated that he intended to fire three-fourths ofthe men anyway; and (2) on August 5, Wagshul bought him some coffee and offeredhim a 25 cents per hour raise if he would stay with the Company.Wagshul deniedhaving made the above statements. I do not credit the testimony of Lombardohereinabove set forth.John Lombardi testified that on August 6, Wagshul told him he was due for araise soon and then asked, "By the way, did you join the Union?" Lombardi statedthatWagshul would have to ask the Union's representative.Wagshul then stated."Well, I guess that's it."Wagshul gave a different version of this conversation. Itisnot disputed that Lombardi had not yet completed his 3 months' probationaryperiod, at the end of which he would automatically receive a raise.Under all the INSULAR CHEMICAL CORPORATION, ETC.101circumstances, I find nothing unlawful in Wagshul's statements and conduct evenaccepting Lombardi's version of the incident.162.By Plant Manager O'DonnelPaollela testified that on July 30, while he was standing at the panel board workingovertime, O'Donnel came up waving a telegram and asked if Paollela could tell himwho the committeemen were, whom he could get in touch with to notify on thistelegram, that he had "received a message that a strike would be pulled if recognitionwasn't established."Assuming this incident occurred as testified by Paollela, I findnothing unlawful in O'Donnel's statements or conduct.3.By Maintenance Engineer Philip GatelyEmployee Jakacki testified that while he was at work on the morning of August7,Gately asked him if the Union was forcing him to go out on strike, and that hereplied he was doing it of his own choosing.As Gately did not testify, I creditJakacki in this respect.However, I find nothing coercive or unlawful in Gately'sinquiry.4.By Vice President WilsonThe General Counsel adduced testimony to the effect that (1) in August duringthe strikeWoodrow Wilson told some pickets that they had no business beingon strike, asked what their gripes were and why they had not come to him with theircomplaints; and (2) in November he told some pickets that they were not neededany longer, that the Company was going to buy resin from Japan and they nolonger had their jobs.The record shows that the strikers were replaced during thestrike, conduct which was not unlawful as they were not unfair labor practicestrikers.Assuming that Wilson made the statements heremabove set forth, I findthat, under the circumstances, they were not unlawful.5.By bargaining directly with individual employeesThe General Counsel sought to adduce testimony to the effect that Respondenthad dealt withsomeunit employees individually with respect to wage, hours, andworking conditions, after the Union had claimed majority representation andrequested recognition.However, since I have found that the Union at no timerepresented a majority of the employees in the alleged appropriate unit, it was notunlawful for Respondent to deal with the employees individually evenassumingthat such was the case.6.By depriving employees of the use of premises and evicting them fromsaid premisesDuring the strike in August the strikers erected a tent, with strike signs, on landacross from the entrance road to Respondents' plants.The tent was used by thestrikers as a shelter and for the dispensing of coffee.On January 1, 1959, Respond-ents leased the land and other parcels of land adjacent to the plant entrance andon January 7 served the Union with a notice to vacate the premises because theywere trespassers.The Union complied with the notice and vacated the premises.The foregoing facts are not in dispute.The General Counsel contends, as thecomplaint alleges, that the land was purchased and the Union deprived of the prem-ises for the purpose of preventing the Union and its adherents from engaging in self-organization and mutual aid and protection.The Respondents contend that thereis no evidence that such was their purpose, that there was no proof that the evictioninterferedwith the strikers' concerted activities, and that the strikers could, anddid, picket on public portions of the road effectively.Assuming the correctness ofthe General Counsel's position, I find this to be such an isolated incident as notto warrant a finding of a violation of the Act or the issuance of a Board order.D.Alleged discrimination in hire and tenure of employmentBy letter dated February 24, 1959, the Union informed Respondents' attorneysthat the strikers were offering to return to work unconditionally. In its reply letter10Other testimony adduced with respect to Wagshul involved incidents which occurredbefore the 10(b) period.Under the circumstances disclosed by this record and in view ofmy other findings, I find that no useful purpose will be served by making, and hence itis unnecessary to make, findings with respect to them.5776S4-6l-vol 12S8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDof March 13, 1959, Respondents' attorney advised that the jobs of all strikers hadeither been filled or eliminated prior to February 24, and that, in any event, theRespondent would not reemploy some of the strikers because of alleged misconductduring the strike.The undisputed evidence shows that prior to the request for reinstatement (1)some of the strikers' jobs had been eliminated as a result of the merger of RespondentRubber with Respondent Insular, and (2) the remaining jobs of the strikers had beenfilled during the strike.As the strike was not an unfair labor practice strike, it wasnot discrimination in violation of the Act for Respondents to refuse to reinstateor reemploy the strikers under the circumstances. 17CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The record does not preponderantly establish that Respondents have violatedSection 8(a) (1), (3), and (5) of the Act.[Recommendations omitted from publication.]17I therefore find it unnecessary to determine whether the strikers engaged in un-protected activity during the strike.Ozalid Division of General Aniline & Film Corp.andPrintingSpecialties&Paper Products Joint Council No. 2, Inter-national Printing Pressmen&Assistants'Union of NorthAmerica, AFL-CIO.Case No. 01-CA-3701. July 19, 1960DECISION AND ORDEROn March 28, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief, and the Respondentfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Decision and Order.128 NLRB No. 26.